DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “paremetersfor” recites in claim 2 line 1 seems to be a typographical error (missing a space – “parameters for”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. US20200344771A1, hereinafter Kang with priority to KR10-2019-0048607 filed on 2019-04-25.
Regarding claim 1, Kang teaches a method (Kang: para. [0006-0023]) comprising:
receiving, by a first wireless device from a base station, sidelink configuration parameters (Kang: para. [0246 & 0116-0119] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station) comprising:
at least one first resource configuration parameter for a first resource allocation mode; at least one second resource configuration parameter for a second resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and
at least one parameter for selection of one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.);
selecting, based on the at least one parameter, at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet); and
sending, to at least one second wireless device and based on the sidelink configuration parameters for the selected resource allocation mode, at least one transport block (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] and claim 1 when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet to another UE).

Regarding claim 2, Kang teaches the method of claim 1, wherein the resource configuration parameters for the selected resource allocation mode comprise at least one of: the at least one first resource configuration parameter; or the at least one second resource configuration parameter (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information).

Regarding claim 3, Kang teaches the method of claim 1, wherein:
the first resource allocation mode is a mode 1 operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); and
the second resource allocation mode is a mode 2 operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 4, Kang teaches the method of claim 1, wherein the sidelink configuration parameters indicate at least one of: 
a first resource pool for the first resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); or
a second resource pool for the second resource allocation mode (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 5, Kang teaches the method of claim 1, further comprising:
based on selecting the first resource allocation mode, sending, by the first wireless device to the base station, a request for sidelink radio resources, wherein the request for sidelink radio resources comprises at least one of: a buffer status report; or a (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal).

Regarding claim 6, Kang teaches the method of claim 1, wherein the sidelink configuration parameters indicate: configured grant resources associated with the first resource allocation mode, wherein the configured grant resources comprise first radio resources (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal); and
a second resource pool for the second resource allocation mode, wherein the second resource pool comprises second radio resources (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule. Para. [0248] In the case of Allocation Mode 2, based on the configuration information for each SL resource pool, the terminal may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant thereto).

Regarding claim 15, Kang teaches a method (Kang: para. [0006-0023]) comprising: 
sending, by a first wireless device to a base station, a request for a bearer to communicate with a second wireless device (Kang: para. [0082] When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication);
receiving a message comprising at least one condition for selecting at least one of a plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information) for a communication with a second wireless device (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.);
selecting, based on the at least one condition (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet), at least one of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and sending, to the second wireless device and based on configuration parameters associated with the selected at least one of the plurality of resource allocation modes of operation, at least one transport block (Kang: para. [0162-0164 & 0139-0149 & 0236-0237] and claim 1 when the restriction rule is configured as described above, a procedure of allocating a resource to a sidelink logical channel may be performed only on a logical channel satisfying the restriction rule. The terminal may determine which mode of resource will be used to first transmit the packet to another UE).

Regarding claim 16, Kang teaches the method of claim 15, further comprising receiving configuration parameters comprising: at least one first resource configuration parameter associated with a first resource allocation mode of the plurality of resource (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information).

Regarding claim 17, Kang teaches the method of claim 15, further comprising receiving configuration parameters indicating at least one of: a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication); or a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0083-0091 & 0237 & 0248] Mode 2 Resource Allocation - Terminal autonomous resource selection (UE autonomous resource selection) may be a method in which a base station provides a sidelink transmission/reception resource pool for V2X to a terminal through system information or RRC message (e.g., RRC reconfiguration (RRCReconfiguration) message or PC5-RRC message) and the terminal selects a resource pool and a resource according to a given rule).

Regarding claim 18, Kang teaches the method of claim 15, further comprising: sending, to the base station and based on the selecting the at least one of the plurality (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. Para. [0081-0082 & 0237 & 0248] Mode 1 Resource Allocation - Scheduled resource allocation may be a method in which a base station allocates RRC-connected terminals resources used for sidelink transmission in a dedicated scheduling manner. The scheduled resource allocation method may be effective for interference management and resource pool management (dynamic allocation and/or semi-persistent transmission) because the base station may manage the resources of the sidelink. When there is data to be transmitted to other terminal(s), an RRC-connected mode terminal may transmit information notifying the base station that there is data to be transmitted to other terminal(s) by using an RRC message or a MAC control element (CE). For example, the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication. Para. [0248] In the case of Allocation Mode 1, based on the configuration information for each SL resource pool, the base station may select an SL resource pool corresponding to the configuration of the SL flow or the SL packet and allocate an SL grant to the terminal).

Regarding claim 19, Kang teaches the method of claim 15, wherein the at least one condition indicates at least one of: a first channel busy ratio (CBR) threshold of a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation; or a second CBR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shin et al. US 20210022139 A1, hereinafter Shin with priority under 35 U.S.C. 119(a) of a Korean patent application number 10-2019-0108448, filed on Sep. 2, 2019.
Regarding claim 7, Kang teaches the method of claim 1, wherein the at least one parameter indicates at least one of:
a first channel busy ratio (CBR) threshold of a first resource pool for the first resource allocation mode; a second CBR threshold of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet); or 
a quality-of-service (QoS) requirement associated with at least one of the first resource allocation mode or the second resource allocation mode(Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool).
It is noted that Kang does not explicitly disclose: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode.
However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the (Shin: para. [0011]).

Regarding claim 20, Kang teaches the method of claim 15, wherein the at least one condition indicates at least one of: and that Kang does not explicitly disclose:
a first channel occupancy ratio (CR) threshold of a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation; or
a second CR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation.
However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of a first resource pool for a first resource allocation mode of the plurality of resource allocation modes of operation; or
a second CR threshold of a second resource pool for a second resource allocation mode of the plurality of resource allocation modes of operation (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (Shin: para. [0011]).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US20200344771A1, hereinafter Kang with priority to KR10-2019-0048607 filed on 2019-04-25 in view of Zheng et al. US 20210250802 A1, hereinafter Zheng with priority to CN201811297562.1A filed on 2018-11-01.
Regarding claim 8, Kang teaches a method (Kang: para. [0006-0023]) comprising:
receiving, by a base station from a wireless device, a request for sidelink configuration parameters (Kang: para. [0082] the RRC message transmitted by the terminal to the base station may be a sidelink terminal information (SidelinkUEInformation) or terminal assistance information (UEAssistanceInformation) message, and the MAC CE may be a BSR MAC CE, a scheduling request (SR), or the like including at least one of an indicator indicating a buffer status report (BSR) for V2X communication or information about the size of data buffered for sidelink communication);
determining, based on the wireless device, sidelink configuration parameters for at least two modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information. para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant); and
sending the sidelink configuration parameters, wherein the sidelink configuration parameters (Kang: para. [0246 & 0116-0119] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station) comprise:
at least one first resource configuration parameter for a first resource allocation mode of the at least two modes of operation; at least one second resource configuration parameter for a second resource allocation mode of the at least two modes of operation (Kang: para. [0246 & 0116-0119 & 0080-0091] The configuration for each SL resource pool may be designated in the format of [Table 5]. Configuration information for the SL resource pool may be acquired by the RRC dedicated signaling from the base station includes: mode 1 and mode 2 configuration information); and
at least one parameter for a selection of at least one of the first resource allocation mode or the second resource allocation mode (Kang: para. [0139-0149] logical channel restriction rule may be transmitted to the terminal through an RRC control message or an SIB message transmitted by the base station, wherein the logical channel restriction rule configuration information is illustrated in [Table 2]. Para. [0139 & 0162-0164] The sidelink MAC entity may select an SL logical channel satisfying a logical channel restriction rule for each SL grant.).
It is noted that Kang does not explicitly disclose: wherein the request comprises a capability of the wireless device; determining, based on the capability of the wireless device, sidelink configuration parameters for at least two modes of operation.
However, Zheng from the same or similar fields of endeavor teaches the use of: wherein the request comprises a capability of the wireless device (Zheng: para. [0102-0107] reporting, to the network side device, sidelink capability information supported by the first terminal); 
determining, based on the capability of the wireless device, sidelink configuration parameters for at least two modes of operation (Zheng: para. [0102-0107] After the first terminal reports the sidelink capability information supported by the first terminal to the network side device, the network side device configures the access control parameter for the first terminal based on the sidelink capability information supported by the first terminal, and sends, to the first terminal, the access control parameter configured for the first terminal, the access control parameter configured for the first terminal. The first terminal may perform connection management of sidelink unicast or groupcast based on the received access control parameter, to resolve a congestion problem of a network or a terminal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zheng in the method of Kang. One of ordinary skill in the art would be motivated to do so for first terminal may perform connection management of sidelink unicast or groupcast based on the  (Zheng: para. [0102-0107]). 
 
Regarding claims 9-12, Kang and Zheng disclose all the limitations as discussed in the rejection of claims 3-7, and therefore method claims 9-12 are rejected using the same rationales.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Zheng as applied to claim 8 above, and further in view of Shin et al. US 20210022139 A1, hereinafter Shin with priority under 35 U.S.C. 119(a) of a Korean patent application number 10-2019-0108448, filed on Sep. 2, 2019.
Regarding claim 13, Kang and Zheng teach the method of claim 8, wherein the at least one parameter indicates at least one of:
a first channel busy ratio (CBR) threshold of a first resource pool for the first resource allocation mode; a second CBR threshold of a second resource pool for the second resource allocation mode (Kang: para. [0257] and Table 6 The terminal may acquire the criteria information of [Table 6] in the SIB signaling and/or dedicated RRC signaling transmitted by the base station - CBR threshold per pool (mode 1 pool  and mode 2 pool) - (UE measures CBR of pool and decides whether the pool is available for its TX resource or not, or UE measures CBR of pool and decides whether the pool is available for its TX resource based on CBR threshold of SL flow or CBR threshold of SL packet); or 
a quality-of-service (QoS) requirement associated with at least one of the first resource allocation mode or the second resource allocation mode(Kang: para. [0259] The SL resource pool selection condition may be set to select a transmission resource from a corresponding SL resource pool where the PQI (PC5 QoS Information or PC5 QoS Indicator) value of SL flow or SL packet is greater than the PQI threshold value of the corresponding SL resource pool).
It is noted that Kang and Zheng do not explicitly disclose: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode.
However, Shin from the same or similar fields of endeavor teaches the use of: a first channel occupancy ratio (CR) threshold of the first resource pool for the first resource allocation mode; a second CR threshold of the second resource pool for the second resource allocation mode (Shin: para. [0135] in mode 2, the terminal may perform congestion control by measuring a channel occupancy ratio (CR) together with CBR measurement. In this case, the priority of the packet may be reflected. When the transmitting terminal transmits the packet, a value for indicating the priority of the corresponding packet may be transmitted to the receiving terminal via SCI. CR is an index indicating how much the terminal has occupied the channel, and a CR limit for the terminal to occupy the channel may be determined according to the CBR value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang and Zheng. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-(Shin: para. [0011]). 

Regarding claim 14, Kang and Zheng teach the method of claim 8, It is noted that Kang and Zheng do not explicitly disclose: further comprising sending, to the first wireless device, a message to activate or deactivate at least one of: the first resource allocation mode, or the second resource allocation mode.
However, Shin from the same or similar fields of endeavor teaches the use of: sending, to the first wireless device, a message to activate or deactivate at least one of: the first resource allocation mode, or the second resource allocation mode (Shin: para. [0078-0080] the base station 403 may activate and/or deactivate the resource configured by the configuration grant via DCI. Therefore, in the case of mode 1, the base station 403 may transmit the DCI via the PDCCH, thereby indicating the transmitting terminal 401 to finally schedule for sidelink communication with the receiving terminal 402).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Shin in the method of Kang and Zheng. One of ordinary skill in the art would be motivated to do so for provide an apparatus and a method for controlling congestion when vehicle-to-everything (V2X) communication is provided in a wireless communication system (Shin: para. [0011]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Hoang et al. US 20190306835 A1 teaches in para. [0094] WTRU may determine its intended sensing resources based on resources from a past sensing result. For example, the resources from the past sensing result may include resources with CBR and/or channel occupation ratio (CR) statistics that meet a pre-configured threshold. [0115 & 0117] WTRU may determine to evaluate a sensing result when CR becomes greater or lower than a threshold.
Kung et al. US 20200229198 A1 in para. [0359-0364] teaches the mode information transmitted by the base station could contain mapping between LCG ID(s) and resource allocation mode(s) (for a destination), mapping between destination(s) and resource allocation mode(s), and/or mapping between QoS requirement(s) and resource allocation mode(s). The destination(s) could be destination Layer-2 ID(s). The destination index(es) could be associated with destination Layer-2 ID(s). The resource allocation mode(s) could be network scheduling mode (e.g. mode 1) or UE autonomous resource selection mode (e.g. mode 2). The resources scheduled by the base station could be resources configured for mode 1. The resources selected by UE could be resources configured for mode 2. The transmission resource(s) could be (V2X) sidelink transmission resource(s). The transmission resource(s) could be scheduled by the base station. The transmission resource(s) could be selected by the UE.
Loehr et al. US 20200305169 A1 in para. [0073] receiving 402 information indicating a plurality of resource allocation mode configurations, wherein each data transmission scheduling mode of the plurality of data transmission scheduling modes corresponds to a logical channel of the plurality of logical channels based a resource allocation mode configuration of the logical channel, and each data transmission scheduling mode comprises: a first scheduling mode; a second scheduling mode.
Xiao et al. US 20210258922 A1 [0183] teaches the sidelink resource includes a sending resource pool in a mode 1 and a sending resource pool in a mode 2; and/or a receiving resource pool in the mode 1 and a receiving resource pool in the mode 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468